In an action to recover damages for injuries to person and property, allegedly sustained when the automobile operated by defendant Hunt, Jr., and owned by defendant Hunt, Sr., struck the rear of the automobile *966in which the plaintiffs were riding, defendant Hunt, Jr., appeals from an order of the Supreme Court, Suffolk County, dated June 7, 1960, which grants the plaintiffs’ motion for summary judgment. Order reversed as to said defendant Hunt, Jr. (the only defendant who appealed), with $10 costs and disbursements, and motion denied as to him. The record presents issues of fact which should be resolved after trial. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.